DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2017/0006496 A1, hereinafter “Jung”) in view of Samsung (“RoHC support in Split/Duplication Bearer,” 3GPP TSG-RAN R2-1801498, Jan, 2018).
 	Regarding claims 1 and 11, Jung teaches an apparatus for wireless communication at a wireless device, comprising: a memory; and at least one processor coupled to the memory and configured to: transmit bearer traffic including a plurality of compressed data packets respectively to a first radio link control (RLC) entity of a first base station (figs. 4, 5 , ¶ [0076], a transmitting apparatus applies a header compression protocol to generate a packet to be transmitted. In step 510, the transmitting apparatus determines whether the VoIP packet is dropped after header compression. If no packet drop occurs, the VoIP packet is transmitted to the receiving apparatus through the radio link, in step 525); measure block error rates (BLERs) of the bearer traffic including the plurality of compressed data packets transmitted to the first RLC entity (¶ [0068], ¶ [0071]); and transmit one or more uncompressed data packets to at least one of the first RLC entity based on the measured BLERs of the transmitted bearer traffic (¶ [0071], when the radio link is in a very bad condition, that is, when BLER is greater than a predetermined value m, the IR packet may be processed as dropped. The dropped IR packet may be discarded or deleted by the transmitter. ¶ [0072], In step 415, the compressor returns to the IR state in response to the packet drop indicator ROHC_PKT_DROP_IND, and again generate an IR packet, and then transfer the IR packet to the transmitter. The IR packet may include an uncompressed header and real-time traffic. ¶ [0077] and ¶ [0078]).
	Jung does not explicitly teach the wireless device with dual connectivity and configured to: transmit split bearer traffic including a plurality of compressed data packets respectively to a first RLC entity of a first base station and a second RLC entity of a second base station; measure block error rates (BLERs) of the split bearer traffic including the plurality of compressed data packets transmitted to the first RLC entity and the second RLC entity; and transmit one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity based on the measured BLERs of the transmitted split bearer traffic.
	However, Samsung teaches in NR-DC, RoHC is supported in split bearer. RoHC in split bearer brings a gain on overhead reduction (§ 2, Split bearer in NR-DC and MR-DC supports RoHC in both AM and UM, § 3).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to apply the method of Jung in split bearer in NR-DC to further enhance industrial applicability.
 7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Samsun as applied to claim 1 above, and further in view of Johansson et al. (US 2015/0319678 A1, hereinafter “Johansson”).
Regarding claims 2 and 12, Jung in view of Samsung teaches the apparatus of claim 1, determining whether the BLERs of the transmitted split bearer traffic transmitted to at least one of the first RLC entity or the second RLC entity is greater than or equal to a threshold BLER value; and transmitting one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity corresponding to the BLERs of the transmitted split bearer traffic that are greater than or equal to the threshold BLER value (Jung: ¶ [0071], when the radio link is in a very bad condition, that is, when BLER is greater than a predetermined value m, the IR packet may be processed as dropped. The dropped IR packet may be discarded or deleted by the transmitter. ¶ [0072], In step 415, the compressor returns to the IR state in response to the packet drop indicator ROHC_PKT_DROP_IND, and again generate an IR packet, and then transfer the IR packet to the transmitter. The IR packet may include an uncompressed header and real-time traffic. ¶ [0077] and ¶ [0078]. Samsung: § 2, § 3), as set forth above.
Jung does not explicitly teach determining whether the BLERs of the transmitted split bearer traffic transmitted to at least one of the first RLC entity or the second RLC entity is greater than or equal to a threshold BLER value for a time duration; and transmitting one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity corresponding to the BLERs of the transmitted split bearer traffic that are greater than or equal to the threshold BLER value for the time duration. 
However, it is well known in the art to determine loss or degradation of channel/service based on determining whether the BLERs is greater than or equal to a threshold BLER value for a time duration, as evidenced by ¶ [0028] of Johansson.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity corresponding to the BLERs of the transmitted split bearer traffic that are greater than or equal to the threshold BLER value for the time duration in the system of Jung in view of Samsung to utilize conventional techniques in the art. 
8.	Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Samsung as applied to claim 1 above, and further in view of	Zhang et al. (US 2007/0165635 A1, hereinafter “Zhang”).
 	Regarding claims 4-6 and 14-16, Jung in view of Samsung teaches the apparatus of claim 1, wherein the plurality of compressed data packets is compressed using a robust header compression (RoHC) (Jung: ¶ [0037] and ¶ [0078]. Samsung: § 2, § 3). 
 	Jung in view of Samsung does not explicitly teach wherein at least one processor is further configured to: reset a context memory based on a negative acknowledgment (NACK) signals received from at least one of the first RLC entity and the second RLC entity; and transmit one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity in response to resetting the context memory based on the NACK signals received from the at least one of the first RLC entity and the second RLC entity.
Zhang teaches reset a context memory based on a negative acknowledgment (NACK) signals received from at least one of the decompressors; determining whether the NACK signals are continuously received for a set number of data packet transmissions; and resetting the context memory in response to determining that the NACK signals are continuously received for a set number of data packet transmissions (¶ [0016] The decompressor transmits an NACK to indicate that the dynamic context of the decompressor is out of sync and a STATIC-NACK to indicate that the static context of the decompressor is not valid or has not been established. Based on the number of received NACKs from different decompressors or the percentage of decompressors sending NACKs, the compressor will decide if it will transit back to lower compression state immediately. ¶ [0017], the compressor transits its state based on the amount of the negative acknowledges from multiple decompressors. ¶ [0065], If the number of received NACKs from different decompressors or the percentage of decompressors sending an NACK over all decompressors exceeds a predefined threshold, the compressor will transit back to the FO state and send updates to the decompressors immediately. Similarly, if the number of received STATIC-NACKs from different decompressors or the percentage of decompressors sending a STATIC-NACK over all decompressors exceeds a predefined threshold, the compressor will transit back to the IR state immediately) and transmit one or more uncompressed data packets to at least one of the decompressor in response to resetting the context memory based on the NACK signals received from the at least one decompressor (¶ [0016], ¶ [0017], ¶ [0035], ROHC compressor is in one of 3 main states. Initialization and Reset--IR state, First-Order--FO state, Second-Order—SO state, ¶ [0039], the compressor must periodically transit to lower compression states. Periodic transition to the IR state should be carried out less often than transition to the FO state. ¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to reset the context memory in response to determining that a number of the NACK signals received within a set number of data packet transmissions is greater than or equal to a threshold value, and to transmit one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity in response to resetting the context memory based on the NACK signals received from the at least one of the first RLC entity and the second RLC entity in the system of Jung in view of Samsung to further enhance system efficiency and reliability.
9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Samsung as applied to claim 1 above, and further in view of Jo et al. (US 2022/0038951 A1, hereinafter “Jo”).
 	Regarding claims 7 and 17, Jung in view of Samsung teaches the apparatus of claim 1.
Jung in view of Samsung does not explicitly teach wherein at least one processor is further configured to: receive, from a New-Radio (NR) packet data convergence protocol (PDCP) (NR- PDCP) entity of the first base station, a feedback data packet indicating decompression failure in response to transmitting the plurality of compressed data packets; reset a context memory based on the feedback data packet received from the NR- PDCP entity; and transmit uncompressed data packets to the first RLC entity and the second RLC entity in response to receiving the feedback data packet indicating decompression failure from the NR-PDCP entity, wherein the plurality of compressed data packets is compressed using a new radio (NR) uplink data compression (UDC) (NR-UDC).
Jo teaches wherein at least one processor is further configured to: receive, from a New-Radio (NR) packet data convergence protocol (PDCP) (NR- PDCP) entity of the decompressor/receiver, a feedback data packet indicating decompression failure in response to transmitting the plurality of compressed data packets; reset a context memory based on the feedback data packet received from the NR- PDCP entity (¶ [0199],  ¶ [0221] The compression buffer/context reset procedure is performed when the transmitting PDCP entity receives the PDCP Control PDU for resetting of the compression buffer/context. For the UDC, the PDCP Control PDU for resetting of the compression buffer/context can be PDCP Control PDU for UDC feedback. For the ROHC, the PDCP Control PDU for resetting of the compression buffer/context can be PDCP Control PDU for ROHC feedback. For the Ethernet header compression, a new PDCP Control PDU for resetting of the compression buffer/context can be defined. ¶ [0208]-¶ [0212], ¶ [0215]); and re-initialize the context memory in response to receiving the feedback data packet indicating decompression failure from the NR-PDCP entity (¶ [0213]-¶ [0215], ¶ [0223]), wherein the plurality of compressed data packets is compressed using a new radio (NR) uplink data compression (UDC) (NR-UDC) (¶ [0208] In NR system, the UDC (Uplink Data Compression) was proposed in order to efficiently use the uplink radio resource by compressing compress the whole data in a packet. ¶ [0202], ¶ [0212] )
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to reset a context memory based on the feedback data packet received from the NR- PDCP entity, and to transmit uncompressed data packets to the first RLC entity and the second RLC entity in response to receiving the feedback data packet indicating decompression failure from the NR-PDCP entity, and to utilize NR-UDC in the system of Jung in view of Samsung to efficiently use the uplink radio resource by compressing the whole data in a packet (¶ [0208] of Jo).
 10.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Samsung as applied to claim 1 above, and further in view of Shah et al. (US 2016/0241685 A1, hereinafter “Shah”).
	Regarding claims 8, 9, 18 and 19 Jung in view of Samsung teaches the apparatus of claim 1.
Jung in view of Samsung does not explicitly teach wherein at least one processor is further configured to: monitor channel conditions of the split bearer traffic transmitted to the first RLC entity and the second RLC entity in response to transmitting the one or more uncompressed data packets; and transmit one or more compressed data packets to the first RLC entity and the second RLC entity in response to the channel condition being higher than a threshold condition value.
Shah teaches monitor channel conditions channel and transmit one or more compressed data packets to the decompressor/receiver in response to the channel condition being higher than a threshold condition value, wherein the channel condition includes at least one of signal-to-noise ratio (SNR), signal-to-interference plus noise ratio (SINR), received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), or BLER (figs. 4, 5, ¶ [0069], ¶ [0071],  If the quality of the transmit channel is good (i.e., the value of the channel quality metric (q) is better than a threshold), the highest compression state is reached in steady stand with the RoHC header that is selected as being the smallest possible RoHC header (i.e., the mostly highly compressed RoHC header), which is usually the UO-0 header type, ¶ [0009]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to monitor channel conditions of the split bearer traffic transmitted to the first RLC entity and the second RLC entity in response to transmitting the one or more uncompressed data packets, and to transmit one or more compressed data packets to the first RLC entity and the second RLC entity in response to the channel condition being higher than a threshold condition value in the system of Jung in view of Samsung to further enhance system efficiency and reliability.
11.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Samsung as applied to claim 1 above, and further in view of Choi et al. (US 2020/0367311 A1, hereinafter “Choi”).
 	Regarding claims 10 and 20, Jung in view of Samsung teaches the apparatus of claim 1.
Jung does not explicitly teach wherein one RLC entity of the first RLC entity and the second RLC entity is a new radio (NR) RLC entity, and another RLC entity of the first RLC entity and the second RLC entity is one of an LTE RLC entity or the NR RLC entity.
Choi teaches wherein one RLC entity of the first RLC entity and the second RLC entity is a new radio (NR) RLC entity, and another RLC entity of the first RLC entity and the second RLC entity is one of an LTE RLC entity or the NR RLC entity (figs. 4, 5A, 8A).
Thus, it would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to utilize a new radio (NR) RLC entity as one RLC entity of the first RLC entity and the second RLC entity and to utilize one of an LTE RLC entity or the NR RLC entity as another RLC entity of the first RLC entity and the second RLC entity in the system of Jung in view of Samsung to improve industrial applicability.
Allowable Subject Matter
12.	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein at least one processor is further configured to transmit the one or more uncompressed data packets to at least one of the first RLC entity or the second RLC entity based on the measured BLERs of the transmitted split bearer traffic by: comparing the BLERs of the split bearer traffic transmitted to the first RLC entity and the second RLC entity to determine whether a difference between the BLERs of the split bearer traffic transmitted to the first RLC entity and the split bearer traffic transmitted to the second RLC entity is greater than or equal to a threshold delta value for a time duration; and transmitting one or more uncompressed data packets to the first RLC entity corresponding to a greater BLER in response to determining that the difference between the BLERs of the split bearer traffic transmitted to the first RLC entity and the split bearer traffic transmitted to the second RLC entity is greater than or equal to the threshold delta value for the time duration.”
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477